Case 1:18-cv-00172-MN Document 264 Filed 06/29/21 Page 1 of 4 PageID #: 7016




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    TRUSTID, INC.,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )
                                                   )   C.A. No. 18-172 (MN)
    NEXT CALLER INC.,                              )
                                                   )
                 Defendant.                        )

                         ORDER AFTER PRETRIAL CONFERENCE

         AND NOW, this 29th day of June 2021, after a Pretrial Conference and upon consideration

of the Proposed Pretrial Order (D.I. 233), Supplemental Motion in Limine (D.I. 262), and the

discussion at the June 28, 2021 Pretrial Conference, IT IS HEREBY ORDERED that:

         1.     The Proposed Pretrial Order is ADOPTED as modified by any discussion at the

Pretrial Conference.

         2.     A five-day jury trial will begin on July 12, 2021 at 9:30 a.m. with jury selection.1

Subsequent trial days will begin at 9:00 a.m. Each side should be prepared to present its case until

4:30 p.m. each trial day, although the end of the trial day may, at the discretion of the Court, be

earlier than 4:30 p.m.

         3.     The trial will be timed. Each side is allowed up to twelve (12) hours for its opening

statement, its direct and cross-examination of witnesses, closing arguments and argument of

evidentiary issues. Each side shall reserve one (1) hour of its twelve (12) hours for closing




1
         Plaintiff shall provide enough copies of the voir dire and a writing utensil for each member
         of the jury pool, which is estimated to be 40 people. Those must be delivered to the Clerk’s
         office by 3:00 p.m. on July 8, 2021.
Case 1:18-cv-00172-MN Document 264 Filed 06/29/21 Page 2 of 4 PageID #: 7017




arguments. Time during the trial day that does not neatly fit into one of the stated categories will

be attributed to one side or the other as the Court deems appropriate.

       4.      Issues that need to be addressed outside the presence of the jury will be taken up at

8:30 a.m. or at the end of the day. Those issues – including objections to anticipated exhibits or

demonstratives – must be brought to the attention of the Court’s judicial administrator by 7:00 a.m.

on the day on which the evidence objected to will be adduced. There will be thirty minutes to

forty-five minutes for lunch and a fifteen-minute break in the morning and in the afternoon.

       5.      Each side may have no more than four (4) people in the courtroom at any given

time, and only three (3) persons are permitted at counsel table per side at any given time. In its

discretion, the Court may modify these limitations at any time or impose additional restrictions to

ensure the safety of court personnel, the jury, and all persons attending trial.

       6.      Unless excused by the Court, all persons in the courtroom must wear a mask at all

times and the mask must be worn properly (i.e., covering the person’s nose and mouth).

Vaccinated counsel, however, may remove his or her mask when examining a witness or making

an argument.

       7.      For the reasons stated at the Pretrial Conference, Plaintiff’s Motion in Limine No. 1

(D.I. 233, Ex. 7P.1) is RESERVED, 2 Plaintiff’s Motion in Limine No. 2 (D.I. 233, Ex. 7P.2) is

DENIED without prejudice to renew should Mr. Ezell not be produced for a deposition, 3 Plaintiff’s




2
       On or before July 2, 2021, Defendant shall inform the Court if it intends to rely on the
       Goldman prior art reference at issue in Plaintiff’s Motion in Limine No. 1. (D.I. 233,
       Ex. 7P.1).

3
       On or before July 2, 2021, the parties shall provide an update to the Court regarding
       whether Mr. Ezell has been made available for deposition.


                                                  2
Case 1:18-cv-00172-MN Document 264 Filed 06/29/21 Page 3 of 4 PageID #: 7018




Motion in Limine No. 3 (D.I. 262) is DENIED, 4 Defendant’s Motion in Limine No. 1 (D.I. 233,

Ex. 7D.1) is RESERVED, Defendant’s Motion in Limine No. 2 (D.I. 233, Ex. 7D.2) is

GRANTED-IN-PART and DENIED-IN-PART, and Defendant’s Motion in Limine No. 3

(D.I. 233, Ex. 7D.3) is GRANTED-IN-PART and DENIED-IN-PART.

       8.      The parties shall file a revised set of proposed voir dire questions, preliminary jury

instructions, final jury instructions, and verdict sheet by July 2, 2021. Should the parties agree that

no revisions are needed to the jury instructions or verdict sheet, they may inform the Court of that

rather than resubmit the documents.

       9.      The parties shall each file a revised final exhibit list by July 2, 2021. Should either

list contain recently-added exhibits that are objected to based on untimeliness (as discussed during

the Pretrial Conference), the parties shall submit a list of those exhibits to the Court along with the

date on which those documents were produced in discovery.

       10.     As explained at the Pretrial Conference, the parties may not provide witness binders

or physical copies of documents (demonstratives, deposition transcripts, etc.) to the Court (but

must do so for the witnesses). The parties shall provide electronic copies of ALL trial exhibits to

the Courtroom Deputy by NOON on July 8, 2021. The trial exhibits must be labeled with JTX,

DTX or PTX prefixes with exhibit numbers, and the trial exhibits must be organized in a single

folder. Additionally, at the beginning of each trial day, the parties shall provide to the Courtroom

Deputy electronic copies of witness folders containing the exhibits and demonstratives (if any) to




4
       The motion is denied based on Defendant’s representation that it will not reference the
       decisions, orders, or outcomes from the Colorado Action or suggest to the jury that the
       facts or decisions from the Colorado Action support any findings here prior to raising the
       issue with the Court.


                                                  3
Case 1:18-cv-00172-MN Document 264 Filed 06/29/21 Page 4 of 4 PageID #: 7019




be used on direct examination and cross-examination of any witnesses expected to be called that

day.

       11.    Any trial logistics should be coordinated through the Courtroom Deputy.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                              4
